DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A10 of claim 1-18 in the reply filed on 30/18/2022 is acknowledged. The traversal is on the ground that at least claim 1 is generic to species A1-A10. Examiner agreed claim 1 is generic. However, this argument doesn’t address the identified species. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 7 recites the limitation "a return vapor expansion device having an inlet in fluid communication with the vapor outlet of the scrub column…said return vapor expansion device configured so that a pressure and a temperature of at least a portion of the return vapor stream from the vapor outlet of the scrub column are lowered and directed into the return vapor passage of the heat exchanger” in section d, renders the claim indefinite. According to applicant’s elected invention (figure 8), the return vapor expansion device (374) is configured to receive at least a portion of the return vapor stream (356) from the vapor outlet of reflux separation device (324) not the scrub column (322) as claimed in claim 1. For the purpose of examination, this limitation is interpreted as -- a return vapor expansion device having an inlet in fluid communication with the vapor outlet of a reflux separation device …said return vapor expansion device configured so that a pressure and a temperature of at least a portion of the return vapor stream from the vapor outlet of reflux separation device (324) are lowered and directed into the return vapor passage of the heat exchanger--.
Claim 7 recites the limitation “a reflux separation device vapor outlet that is in fluid communication with the vapor outlet of the scrub column” in section (a)(ii) render the claim indefinite. It is unclear what it means by “fluid communication”. According to applicant’s invention the reflux separation device vapor outlet (356) and the vapor outlet of the scrub column (358) indirectly heat exchange in the heat exchanger, therefore examiner interpreted the 
Claim 12 recites the limitation "the scrub device" in section e) lacks antecedent basis. Limitation should read --the scrub column--.
Claim 12 recites the limitation “directing a return vapor stream from the scrub column to the return vapor expansion device” in section g) renders the claim indefinite. According to applicant’s elected invention (figure 8), the return vapor stream is directed from the reflux separation device, not the scrub column. For the purpose of examination, this limitation is interpreted as --directing a return vapor stream from a reflux separation device to the return vapor expansion device--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jiang (US 2015/0377551A1) in view of Mak (US 2015/0246859A1).
In regard to claim 1, Jiang teaches a system for removing freezing components (¶ 0021-0022, 0039, e.g., removes CO2, water) from a feed gas (110) comprising:
a. a scrub column (30) having a feed gas inlet (122), a reflux liquid inlet (136) and a vapor outlet (126), said feed gas inlet configured to receive at least a portion of the feed gas [110] (See fig. 1);
b. a heat exchanger (20) including a reflux cooling passage (36) and a return vapor passage (42), said return vapor passage (42) and said reflux cooling passage (36) of the heat exchanger (20) configured so that fluid flowing through the reflux cooling passage (36) of the heat exchanger is cooled by return fluid (overhead stream via conduit 134) flowing through the return vapor passage of the heat exchanger (See fig. 1; ¶ 0046):
c, said reflux cooling passage (36) of the heat exchanger (20) configured to receive and cool a reflux vapor stream (126) that is at least a portion of the feed gas (110), prior to any portion of the reflux vapor stream (126) flowing through the return vapor passage (36) of the heat exchanger (see ¶ 0032-0035), so that a reflux fluid stream (132) is formed and to direct at least a portion of the reflux fluid stream (132) to the reflux liquid inlet (via 136) of the scrub column [30] (See fig. 1; ¶ 0047, 0052);

Jiang teaches at least a portion of the return vapor stream (134) from the vapor outlet of a reflux separation device (38) is directed into the return vapor passage (42) of the heat exchanger,  but does not teach (d) a return vapor expansion device having an inlet in fluid communication with the vapor outlet of 
Mak teaches an apparatus for separation of LNG and NGL Production from High Nitrogen Feed Gases, wherein a return vapor expansion device (JT valve 77) having an inlet in fluid communication with the vapor outlet of a separation device (53), said return vapor expansion device (JT valve 77) also having an outlet in communication with an inlet of a return vapor passage (21) of a heat exchanger (50), said return vapor expansion device configured so that a temperature of at least a portion of the return vapor stream from the vapor outlet of the reflux separation device (53) is lowered and directed into the return vapor passage of the heat exchanger (See fig. 1; ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by implementing a JT valve wherein the return vapor stream from the vapor outlet of the reflux separation device is expanded using the JT valve, in view of the teachings of Mak, in order to improve the cooling 

In regard to claim 3, Jiang teaches the system of claim 1 wherein the heat exchanger (20) further includes a feed gas cooling passage (22) having an inlet (see the inlet of the gas 114 into 20) configured to receive at least a portion of the feed gas (110/114), said feed gas cooling passage also including an outlet in fluid communication with the feed gas inlet (see 122 into 30) of the scrub column, said heat exchanger configured to feed fluid flowing through the feed gas cooling passage is cooled by return fluid flowing through the return vapor passage (42) of the heat exchanger (See fig. 1; ¶ 0024, 0030).
In regard to claim 4, Jiang teaches the system of claim 1 wherein the reflux cooling passage (36) of the heat exchanger (20) is configured to form a mixed phase stream as the reflux fluid stream and further comprising a reflux separation device (38), where the reflux separation device includes a mixed phase inlet (130 feeds into where the inlet would be) configured to receive the mixed phase stream (See ¶ 0046-0051; fig. 1), a reflux liquid outlet (132) that is in fluid communication with the reflux liquid inlet of the scrub column (see fig. 1; ¶ 0052), and a reflux separation device vapor outlet (134) that is in fluid communication with the inlet of the return vapor expansion device (as modified above in claim 1).
In regard to claim 5, Jiang teaches the system of claim 4 wherein the reflux cooling passage (36) of the heat exchanger (20) is configured to receive a vapor stream (126) from the vapor outlet of the scrub column (See fig. 1).
In regard to claim 6, Jiang in view of Mak teaches the system of claim 1 wherein Mak teaches the return vapor expansion device (77) is a Joule-Thomson valve (See Mak, ¶ 0034; also see the rejection of claim 1 above).

In regard to claim 7, Jiang teaches a system for removing freezing components (¶ 0021-0022, 0039, e.g., removes CO2, water) from a feed gas (110) comprising: 
a. a scrub device including: i) a scrub column (30) having a feed gas inlet (122), a reflux liquid inlet (136) and a vapor outlet (126), said feed gas inlet configured to receive at least a portion of the feed gas [110] (See fig. 1);
ii) a reflux separation device (38), where the reflux separation device includes a mixed phase inlet (130), a reflux liquid outlet (132) that is in fluid communication with the reflux liquid inlet (136 into 30) of the scrub column (30), and a reflux separation device vapor outlet (134) that is in fluid communication (in heat exchange, see also 112b) with the vapor outlet (126) of the scrub column (see fig. 1);
b. a heat exchanger (20) including a reflux cooling passage (36) and a return vapor passage (42), said return vapor passage (42) and said reflux cooling passage (36) of the heat exchanger (20) configured so that fluid flowing through the reflux cooling passage (36) of the heat exchanger is cooled by return fluid flowing through the return vapor passage of the heat exchanger (See fig. 1; ¶ 0046):
c, said reflux cooling passage (36) of the heat exchanger (20) configured to receive and cool a reflux vapor stream (126) that is at least a portion of the feed gas (110), prior to any portion of the reflux vapor stream (126) flowing through the return vapor passage (36) of the heat exchanger (see ¶ 0032-0035), so that a mixed phase reflux stream (132) is formed and to 
e. a processed feed gas line (138) in communication with an outlet of the vapor return passage (42) of the heat exchanger (See fig. 1).
Jiang teaches at least a portion of the return vapor stream (134) from the vapor outlet of a reflux separation device (38) is directed into the return vapor passage (42) of the heat exchanger,  but does not teach (d) a return vapor expansion device having an inlet in fluid communication with the vapor outlet of 
Mak teaches an apparatus for separation of LNG and NGL Production from High Nitrogen Feed Gases, wherein a return vapor expansion device (JT valve 77) having an inlet in fluid communication with the vapor outlet of a separation device (53), said return vapor expansion device (JT valve 77) also having an outlet in communication with an inlet of a return vapor passage (21) of a heat exchanger (50), said return vapor expansion device configured so that a temperature of at least a portion of the return vapor stream from the vapor outlet of the reflux separation device (53) is lowered and directed into the return vapor passage of the heat exchanger (See fig. 1; ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by implementing a 
In regard to claim 9, Jiang teaches the system of claim 7 wherein the heat exchanger (20) further includes a feed gas cooling passage (22) having an inlet (see the inlet of the gas 114 into 20) configured to receive at least a portion of the feed gas (110), said feed gas cooling passage also including an outlet in fluid communication with the feed gas inlet (see 122 feeds into 30) of the scrub column, said heat exchanger configured to feed fluid flowing through the feed gas cooling passage is cooled by return fluid (overhead stream via conduit 134) flowing through the return vapor passage (42) of the heat exchanger (See fig. 1; ¶ 0024, 0030).
In regard to claim 10, Jiang in view of Mak teaches the system of claim 7 wherein Mak teaches the return vapor expansion device (77) is a Joule-Thomson valve (See Mak, ¶ 0034; also see the rejection of claim 1 above).
In regard to claim 11, Jiang teaches the system of claim 7 wherein the reflux cooling passage (36) of the heat exchanger (20) is configured to receive a vapor stream (126) from the vapor outlet of the scrub column (See fig. 1).


In regard to claim 12, Jiang teaches a method for removing freezing components (¶ 0021-0022, 0039, e.g., removes CO2, water) from a feed gas (110) comprising the steps of:
a. providing a heat exchanger (20), a scrub column (30) (See fig. 1);

c, directing a reflux vapor stream (126) that is at least a portion of the feed gas to a reflux cooling passage (36) of the heat exchanger [20] (See fig. 1; ¶ 0046);
d. cooling the reflux vapor stream (120), prior to any portion of the reflux vapor stream flowing through a return vapor passage (42) of the heat exchanger (20), so that a reflux fluid stream (132) is formed (see ¶ 0032-0035; fig. 1);
e. directing the reflux fluid stream (132) to a reflux liquid inlet (via 136) of the scrub device [30] (See fig. 1; ¶ 0047, 0052);
f vaporizing the reflux fluid stream in the scrub device (30) so that the freezing components (CO2) are condensed and removed (via 124) from the feed gas in the scrub device [30] (See ¶ 0026, 0039, 0052). Para. 0039 of Jiang discloses CO2 removed as a condensate through 124. 
g. directing a return vapor stream (134) from 
i. directing the return fluid stream (stream via 134)  to a return vapor passage (42) of the heat exchanger (20) (See fig. 1; ¶ 0056), and
j. warming the return fluid stream in the return vapor passage of the heat exchanger during step d (¶ 0056).
Jiang teaches at least a portion of the return vapor stream (134) from the vapor outlet of a reflux separation device (38) is directed into the return vapor passage (42) of the heat exchanger,  but does not teach (a, g) a return vapor expansion device having an inlet in fluid communication 
Mak teaches an apparatus for separation of LNG and NGL Production from High Nitrogen Feed Gases, wherein a return vapor expansion device (77) having an inlet in fluid communication with the vapor outlet of a separation device (53), said return vapor expansion device (77) also having an outlet in communication with an inlet of a return vapor passage (21) of a heat exchanger (50), said return vapor expansion device configured so that a temperature of at least a portion of the return vapor stream from the vapor outlet of the reflux separation device (53) is lowered and directed into the return vapor passage of the heat exchanger (See fig. 1; ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by implementing an expansion device wherein the return vapor stream from the vapor outlet of a reflux separation device is expanded using the expansion device, in view of the teachings of Mak, in order to improve the cooling efficiency of the heat exchanger by further lowering the temperature of the return vapor stream prior to its cooling duty. 

In regard to claim 13, Jiang teaches the method of claim 12 further comprising the step of cooling at least a portion of the feed gas (110/114) using a feed gas cooling passage (22, 32) of the heat exchanger (20) before it is provided to the feed gas inlet of the scrub column in step b (See ¶ 0024; fig. 1).
In regard to claim 14, Jiang teaches the method of claim 12 further comprising the step of directing vapor (126) from the scrub column (20) to the reflux cooling passage (36) of the heat exchanger during step c (See fig. 1; ¶ 0046).
In regard to claim 15, Jiang teaches the method of claim 12 wherein the reflux fluid stream includes a mixed phase stream (See ¶ 0046-0051; fig. 1) and wherein step e. Includes separating the mixed phase stream in a reflux separation device (38) so that a liquid component reflux stream (132) and a vapor component (134) are formed and directing the liquid component reflux stream (132) to the reflux liquid inlet (via 136) of the scrub device [30] (See ¶ 0046-0052; fig. 1).
In regard to claim 16, Jiang teaches the method of claim 14 further comprising the step of directing vapor (126) from the scrub column to the reflux cooling passage (36) of the heat exchanger (20) during step c (See fig. 1; ¶ 0046).

Claims 2, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Mak as applied to claim 1 or 7 or 12 above, and further in view of Foglietta (US 5,755,114).
In regard to claims 2 and 8, Jiang teaches the system of claim 1 or 7 further comprising: wherein the outlet (138) of the vapor return passage  (42) of the heat exchanger is in communication with an inlet of the compressor (140), an outlet (140) of the compressor is in communication with the processed feed gas line (138) (See ¶ 0056; fig. 1), but does not teach (f) an expander having an inlet configured to receive at least a portion of the feed gas, said expander having an outlet configured to communicate with the feed gas inlet of the scrub column; and (g) the compressor configured to be powered by the expander.

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jiang by implementing an expander configured to receive at least a portion of the feed gas and the expander is configured to power the compressor of Jiang, in view of the teachings of Foglietta, since it has been shown that combining prior art elements to yield predictable results is obvious whereby by employing an expander on the feed line will help the system of Jiang to adjust the pressure of the feed gas according to the operating pressure of the column, and also to reduce the work requirement of the system and save on power conception by extracting work from the expander to power any compression system in the plant.  
In regard to claims 17 and 18, Jiang teaches the method of claim 12 further comprising compressing (via compressor 44) the warmed return fluid stream (138) from step j, the step of expanding at least a portion of the feed gas before it is provided to the feed gas inlet of the scrub column in step b, and the step of compressing the warmed return fluid stream from step j. using power produced by the expansion of the feed gas.
Foglietta teaches a use of turboexpander cycle in liquefied natural gas process, wherein Foglietta discloses an expander (37) having an inlet configured to receive at least a portion of a feed gas [11/35] (See col. 4, line 11-47; fig. 1), wherein said expander having an outlet (39) 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Jiang by expanding at least a portion of the feed gas before it is provided to the feed gas inlet of the scrub column, and using power produced by the expansion of the feed gas for the compression, in view of the teachings of Foglietta, since it has been shown that combining prior art elements to yield predictable results is obvious whereby by employing an expander on the feed line will help the system of Jiang to adjust the pressure of the feed gas according to the operating pressure of the column, and also to reduce the work requirement of the system and save on power conception by extracting work from the expander to power any compression system in the plant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        

/BRIAN M KING/Primary Examiner, Art Unit 3763